                       Case 2:20-cv-02226-SVW-MRW Document 33 Filed 03/23/21 Page 1 of 1 Page ID #:576



                          1

                          2                                                                                      JS-6
                          3

                          4

                          5

                          6

                          7                                    UNITED STATES DISTRICT COURT
                          8                                   CENTRAL DISTRICT OF CALIFORNIA
                          9
                         10    FALCON WOODS, LLC, a                                  Case No. 2:20-cv-02226-SVW
                               Charlestown, Nevis, West Indies limited               (MRWx)
                         11    liability company,
RUSS, AUGUST & KABAT




                                                                                     [Assigned to The Honorable Stephen
                         12                                   Plaintiff,             V. Wilson, Courtroom 10A]
                         13    vs.                                                   ORDER RE: JOINT
                         14    GOODING & COMPANY, INC., a                            STIPULATION FOR DISMISSAL
                               California corporation doing business in              WITHOUT PREJUDICE
                         15    California and Arizona,
                         16                                   Defendant.             Original Complaint Filed:
                                                                                           March 10, 2020
                         17

                         18             FOR GOOD CAUSE APPEARING, THE FOLLOWING IS HEREBY
                         19   ORDERED: This action is hereby dismissed with the parties to bear their own
                         20   attorneys’ fees and costs and without prejudice.
                         21

                         22
                              DATED: March 23, 2021                                           _________________________
                         23                                                                   Hon. Stephen V. Wilson
                         24

                         25

                         26

                         27

                         28

                                210322 PO Stip Dismiss.docx

                                                                           [PROPOSED] ORDER
